     Case:15-09164-ESL13 Doc#:70 Filed:03/25/19 Entered:03/25/19 11:07:00     Desc: Main
                                Document Page 1 of 1


 1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                  THE DISTRICT OF PUERTO RICO
 2

 3
       IN RE:                                   CASE NO. 15-09164-ESL13
 4     JANNETTE GONZALEZ CLAUDIO                Chapter 13

 5

 6
       xx-xx-8869
 7
                     Debtor(s)                      FILED & ENTERED ON MAR/25/2019
 8

 9
                                ORDER GRANTING EXTENSION OF TIME
10
            Debtor’s request for additional time to reply to the Trustee’s motion to
11
      dismiss (docket entry #69) is hereby granted. The court grants this second and
12
      last extension. Upon failure to file evidence of being current within twenty-
13
      one (21) days, the case will be dismissed.
14
            IT IS SO ORDERED.
15
            In San Juan, Puerto Rico, this 25 day of March, 2019.
16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
